                                                                                                      FILED
                                                                                             2019 Aug-01 PM 04:58
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  EASTERN DIVISION
 UNITED STATES OF AMERICA,                       }
                                                 }
 v.                                              }
                                                 }
 CHRISTOPHER RYAN PERDUE,                        }    Case No.: 1:19-CR-78-RDP-GMB
                                                 }
         Defendant.                              }
                                                 }


                                 MEMORANDUM OPINION

        This case is before the court on Defendant Christopher Ryan Perdue’s (“Perdue” or

“Defendant”) Motion to Suppress Evidence and Statements (Doc. # 13), filed April 16, 2019. In

his Motion, Defendant seeks to suppress (1) all physical evidence obtained from what he contends

was a warrantless search of his bedroom and (2) all pre- and post-Miranda statements he made

during and after the search. (Id. at 1). Specifically, Defendant claims that on October 23, 2018,

law enforcement officers violated his Fourth and Fifth Amendment rights when, without a warrant

or his consent, they unlawfully entered and searched a bedroom he contends he was occupying,

seized evidence from the bedroom, arrested him without a warrant, and elicited incriminating

statements from him in violation of Miranda v. Arizona, 385 U.S. 436 (1966). (Id.). He also asks

the court to suppress all post-Miranda statements as fruit of the prior unlawful search conducted

earlier that day. (Id.).

        After holding a suppression hearing on June 10, 2019, the court ordered the parties to

submit supplemental briefing. The Motion is now fully briefed (Docs. # 14, 27-28) and ripe for

review. After careful consideration, and for the reasons explained below, the court concludes that

Defendant’s Motion to Suppress Evidence and Statements (Doc. # 13) is due to be granted in part

and denied in part.

                                                1
I.       Findings of Fact

        During the hearing, the court heard testimony from two witnesses: Talladega Police

Department (“TPD”) Detectives Jeremy Falkner1 and Todd Williamon.2 The court also accepted

into evidence and reviewed three body camera videos from the responding officers, the consent-

to-search form which the actual homeowner of the subject property executed, and a video and

transcript of Defendant’s post-Miranda interview. After hearing the testimony at the suppression

hearing and assessing the witnesses’ credibility, the court makes the following factual findings:

        1.         On October 21, 2018, the TPD opened an investigation concerning a report of stolen

property and a related assault that allegedly occurred at a local mechanic’s shop. The complainant,

Ronald Roberts, worked at the mechanic’s shop. He initially called the TPD to report that Terrika

Brewer, whom he referred to as a friend, had been stealing property from his employer.

        2.         Roberts called the TPD again later that day and alleged that Brewer and Defendant

(who was Brewer’s boyfriend at the time) returned to the shop, assaulted him, and left the scene

in a 2002 Ford Explorer that belonged to one of the shop’s customers. Roberts also claimed that

Defendant and Brewer stole his cell phone, cash, keys to the shop, keys to about eight other

vehicles, and a “Snap-On scan tool” (an automotive diagnostic tool). The TPD reported the

Explorer as stolen.

        3.         Talladega Police Detective Jeremy Falkner was assigned to work the investigation.

        4.         Detective Falkner had dealt with both Brewer and Defendant several times before

(since their teenage years). He knew Defendant as a drug abuser who had a reputation for carrying




        1
          Detective Falkner has been an officer of the TPD for over seventeen years, four and a half of which have
been spent as a detective.
        2
            Defective Williamon has worked for the TPD for seven years, five of which have been spent as a detective.

                                                          2
firearms and running from the police. Detective Falkner also knew that Brewer was a drug abuser

with a history of minor thefts.

       5.      Detective Falkner did not know where Brewer was living at the time. As recently

as a few weeks before the subject incident, Detective Falkner heard that Defendant was living at

an apartment complex, the Talladega Downs, with his mother.

       6.      Detective Falkner also knew Brewer had recently spent time with Wayne Collier.

Collier owned a three-bedroom residence on Brady Street in Talladega, Alabama. Collier had a

reputation with the TPD because he frequently allowed drug abusers to temporarily stay at this

house in exchange for drugs. Over the past five years, the TPD had discovered stolen property at

his residence, particularly vehicles. Detective Falkner had never seen Defendant at Collier’s

residence, but he knew that Brewer had spent time there.

       7.      Two days after the report was made, on October 23, 2018 at approximately 10:00

a.m., Detective Falkner drove by Collier’s house hoping to locate the Ford Explorer reported

stolen. In fact, the vehicle was found parked outside the residence and Detective Falkner suspected

that Defendant and Brewer were inside.

       8.      Once he saw the stolen Explorer, Detective Falkner called the TPD to ascertain

whether Defendant had any outstanding warrants. He discovered that Defendant had three

misdemeanor traffic warrants. He then drove back to the TPD, retrieved the warrants, and returned

to Collier’s residence.

       9.      Detective Falkner also summoned Detective Williamon, Detective McDaniel,

Officer Layton, Officer Cavender, and Vincent Pitts (Officer Cavender’s shadow) to the scene. All

six TPD personnel arrived at Collier’s residence at the same time.




                                                3
       10.     Detective Falkner left the traffic-related warrants in his vehicle and instructed the

other officers to set up a perimeter outside the house.

       11.     He went to the front door of Collier’s residence and knocked. An occupant named

David Morgan answered the door. Morgan told Detective Falkner that Collier, the homeowner,

was in his bedroom. He did not allow the officers to enter at that time.

       12.     Moments later, Collier appeared and identified himself as the owner of the home.

He seemed groggy like he had just woken up, but otherwise seemed normal based on Detective

Falkner’s past experiences with him. Detective Falkner told Collier that he and his officers were

investigating a stolen vehicle and looking for Defendant and Brewer. Collier confirmed that

Defendant and Brewer were sleeping in the second bedroom towards the back of the house. The

second bedroom had an exterior door that allowed ingress and egress form outside the house.

       13.     Detective Falkner asked Collier if he and his other officers could enter the house

and search for Defendant and Brewer. Collier agreed and stepped aside to let them inside the house.

       14.     Detective Falkner kept his weapon in its holster and did not threaten or coerce

Collier into compliance. In fact, both Detective Falkner and Detective Williamon had received

Collier’s consent to enter and search his home on at least two prior occasions and related to other

cases. Each time, Collier readily gave consent for the officers to search his entire home.

       15.     While this exchange took place, the officers outside the house approached the door

that led from the outside into the second bedroom. They heard hushed voices and footsteps of

people exiting the bedroom. Detective Williamon heard Brewer’s voice coming from the

bathroom, which was adjacent to the second bedroom.

       16.     Having received Collier’s consent for the officers to enter his home and search for

Defendant and Brewer, Detective Falkner summoned the other officers to the front door.



                                                 4
       17.     Upon entering the house, the officer saw a male and a female sitting on the couch.

They did not know how many other people were in the house. With this concern in mind, Detective

Falkner ordered his officers to fan out to search all three bedrooms for Defendant and Brewer.

       18.     Detective Williamon went to the second bedroom where Collier said that Defendant

and Brewer were sleeping. He found the door wide open, and he briefly entered the room to see if

either Defendant or Brewer was hiding behind the bed. He did not see Defendant or Brewer, but

he noticed a Dewalt tool bag on the floor that matched the description of property reported stolen

from the mechanic’s shop.

       19.     Detective Williamon then went to Collier’s bedroom and found that the door was

closed. Defendant opened the door, and Detective Williamon detained him. The officers found

Brewer hiding in the hall bathroom. They took Defendant to the front living room, handcuffed

him, led him outside, and detained him near the exterior door that led to the second bedroom where

he and Brewer had supposedly been sleeping before the officers entered the home.

       20.     The officers did not present Defendant with a hardcopy of the traffic related

warrants or inform him why he was being arrested. They also did not Mirandize him.

       21.     Detective Williamon reentered the house to obtain Collier’s consent to search the

second bedroom. He presented Collier with a consent-to-search form which purported to allow the

officers to search Collier’s residence, specifically the “back bedroom w/ outdoor door.” (Doc. #

22-4). Collier again gave his consent and signed the form.

       22.     Detective Williamon did not, however, ask for or obtain Defendant’s or Brewer’s

consent to search the bedroom. At the time, he believed that Defendant was still living at the

Talladega Downs apartments with his mother.




                                                5
        23.      Officer Layton also recorded an exchange with Collier on his body camera. The

footage captures Collier repeatedly stating, “I’ve got to quit drinking.” However, Detective

Williamon testified that Collier did not seem inebriated at any point during that morning.3

        24.      Having received Collier’s consent to search the second bedroom, Detective

Williamon returned to the bedroom to look for the keys to the stolen Explorer. He noticed that the

room was extremely cluttered. Men’s clothing was strewn all over the floor, and old food and

drinks covered the bedside tables. The keys, however, were not in plain view.

        25.      While inside the second bedroom, Detective Williamon opened the door leading to

the outside (where Defendant was handcuffed and in the custody of Officer Cavender). Without

Mirandizing him, he asked Defendant where he would find the keys to the Explorer. Defendant

replied that they were in his pants pocket on the floor. Again, because the floor was covered in

clothing, Detective Williamon directed Defendant to come inside the bedroom and identify the

pants. Defendant walked in the bedroom and gestured with his foot to a pair of sweatpants.

        26.      Detective Williamon picked up the pair of pants. When he did so, he noticed the

barrel of a gun peeking through the pile of clothing. He concedes the gun likely would not have

been visible had he not picked up the pair of sweatpants. He retrieved the gun and identified it as

a loaded Bersa .380 caliber pistol. He then secured the weapon by discharging the magazine and

placed it on the bed.

        27.      Again, without Mirandizing him, Detective Williamon asked Defendant about the

firearm. Defendant replied that the gun was his.




        3
           After careful review, the court infers Collier’s statements to mean he was hungover from drinking on the
night before the search. To be sure, Collier did not in any way seem impaired in the body camera footage. He was able
to speak coherently, roll and light a cigarette, and walk through his house without falling or stumbling.

                                                         6
       28.     Detective Williamon continued to search the pair of sweatpants. He found the keys

to the Explorer in the left pocket and a small bag containing what he suspected was

methamphetamine, a loaded syringe, and Suboxone strips in the right pocket. He asked Defendant

about the substance in the bag, and Defendant identified it as “ice” (methamphetamine).

       29.     At no time did Defendant object to Detective Williamon’s presence in the bedroom

or the search of his belongings. But, at no time did he consent to any search of the bedroom, either.

       30.     Detective Williamon later filled out a report of the search and arrest. In his report,

he referred to the second bedroom as Defendant’s bedroom. Williamon also testified that at some

point during the arrest, Brewer told him that the second bedroom was hers.

       31.     Around 11:30 that morning, the officers transported Defendant to the police station

where he consented to be interviewed. Before reading Defendant his Miranda rights, Detective

Falkner asked him for his general personal information. Defendant informed Detective Falkner

that he currently lived “nowhere” and that he received mail at his uncle’s house in Sylacauga,

Alabama.

       32.     Detective Falkner then read Defendant his Miranda rights. After formally waiving

his Miranda rights (Doc. # 22-5), Defendant gave a statement admitting ownership of the

methamphetamine, the Suboxone strips, and the gun. He also told the detective that he knew he

was not supposed to have a gun.

       33.     Defendant was later charged under state law with Certain Persons Forbidden to

Possess a Pistol, UPOCS, and Possession of Drug Paraphernalia.

II.    Analysis

       Defendant seeks to suppress all physical evidence and statements obtained from what he

contends was an illegal search of the bedroom he occupied in Collier’s house. Defendant argues

this evidence is due to be suppressed because (1) he had a reasonable expectation of privacy in the
                                                 7
bedroom he occupied, and (2) Collier did not have the capacity or the authority, either actual or

apparent, to consent to the search of the bedroom. (Docs. # 13 at 3-5; 28 at 1-5). Defendant also

contends that his statements during the search while he was in custody were obtained in violation

of Miranda, and his post-Miranda statements during the police interview at the TPD are due to be

suppressed as fruit of the prior unlawful search of the second bedroom. (Id. at 7-8; id. at 5). The

court addresses each argument in turn and concludes that Defendant’s Motion to Suppress (Doc.

# 13) is due to be granted in part and denied in part.

           A. Defendant Had a Reasonable Expectation of Privacy in the Second Bedroom

       To claim protection under the Fourth Amendment, a defendant bears the burden of

demonstrating a legitimate expectation of privacy in the area searched. Minnesota v. Olson, 495

U.S. 91, 95 (1990) (citing Rakas v. Illinois, 439 U.S. 128, 143 (1978)). A legitimate expectation

of privacy exists when (1) the defendant has a subjective expectation of privacy, and (2) society is

prepared to recognize that expectation as objectively reasonable. United States v. Harris, 526 F.3d

1334, 1338 (11th Cir. 2008). In some circumstances, “a person may have a legitimate expectation

of privacy in the house of someone else.” Minnesota v. Carter, 525 U.S. 83, 89 (1998). For

example, a defendant’s “status as an overnight guest is alone enough to show that he had an

expectation of privacy in the home that society is prepared to recognize as reasonable.” Olson, 495

U.S. at 96-97. Alternatively, “[a] defendant also may establish standing by demonstrating an

unrestricted right of occupancy or custody and control of the premises searched; ownership is not

required, but mere presence or even possession of a key is insufficient.” United States v. Merricks,

572 F. Appx. 753, 757 (11th Cir. 2014) (quoting United States v. Sarda–Villa, 760 F.2d 1232,

1236 (11th Cir. 1985)). For the reasons explained below, the court concludes that Defendant had




                                                  8
a reasonable expectation of privacy in the second bedroom, and he may claim protection under the

Fourth Amendment.

       Here, there is no dispute that Defendant did not own the home. Defendant instead argues

that he had a reasonable expectation of privacy in the second bedroom because he and Brewer

temporarily occupied the bedroom as invited houseguests. (Docs. # 13 at 3-4; 28 at 1-3). In making

this argument, Defendant primarily points to the testimony of Detectives Falkner and Williamon.

(Doc. # 28 at 1-2). They testified that when they arrived at the home, Collier identified himself as

the homeowner and told them Defendant and Brewer were asleep in the second bedroom. This

statement alone suggests that Defendant occupied the second bedroom with the permission of the

homeowner and in a manner consistent with that of a house guest. Detective Williamon further

testified that during his brief scan of the second bedroom (while searching for Defendant), he

observed that the room was cluttered with old food, drinks, and men’s clothing. Specifically,

multiple pairs of Defendant’s sweatpants were strewn across the floor. He also spotted a tool bag,

which matched the description of the property reported stolen two days earlier. Detective

Williamon’s observations certainly suggest that someone (presumably Brewer and/or Defendant)

was presently occupying the room as a house guest.

       The suppression hearing revealed several other factors which support Defendant’s

assertion that he had a reasonable expectation of privacy in the second bedroom. First, Collier had

a reputation with the TPD for routinely allowing other drug users to essentially “rent” a room in

his home in exchange for drugs. And, both Detectives testified that they knew Defendant to be a

drug user. They understood the same about Brewer. Second, the bedroom that Defendant and

Brewer occupied had an exterior door that led to the backyard. In other words, the room’s

occupants had the freedom to come and go as they pleased without the knowledge or consent of



                                                 9
Collier, the homeowner. This freedom of use suggests that Defendant had “an unrestricted right of

occupancy or custody and control” in the second bedroom during his stay in Collier’s home.

Merricks, 572 F. Appx. at 757. Finally, Detective Williamon’s report documenting the search and

arrest referred to the second bedroom as “his” (Defendant’s) bedroom.4 For these reasons, in

addition to those addressed above, the court concludes that Defendant had a reasonable expectation

of privacy in the second bedroom.

         Admittedly, whether Defendant had a reasonable expectation of privacy in the second

bedroom is a close question. Indeed, as the Government correctly notes, Defendant failed to

conclusively establish how long he had been inside Collier’s house before the search began or

whether he spent the previous night in the second bedroom. (Doc. # 27 at 12). However, even if

Defendant could not be considered an overnight guest in Collier’s home automatically entitling

him to a legitimate expectation of privacy under the reasoning in Olson, 495 U.S. at 96-97, the

record evidence shows that Defendant still possessed “an unrestricted right of occupancy or

custody and control” in the second bedroom. Merricks, 572 F. Appx. at 757. The court reaches this

conclusion in light of the following testimony of Detectives Falkner and Williamon: (1) Collier

believed and told the police that Defendant and Brewer were asleep in the bedroom just moments

before the home was searched; (2) Defendant’s clothes were spread across the bedroom floor; (3)

old food and drinks covered the bedside tables; (4) the police knew Collier had a reputation for

allowing drug users to stay in his home in exchange for drugs; (5) there was an exterior door

attached to the second bedroom, which allowed ingress and egress from the bedroom to the


         4
           To clarify, the court does not place any legal significance on Detective Williamon’s description of the
second bedroom as “his” (Defendant’s) bedroom. That is to say, the court views this statement as simply the logical
result of observing Defendant’s possessions on the floor of the bedroom. It does not mean, however, that Defendant
had an exclusive possessory interest in the second bedroom. So, although the court relied (at least in part) on Detective
Williamon’s description in concluding that Defendant had a reasonable expectation of privacy in the second bedroom,
that does not contradict the court’s finding below that Collier had the ultimate authority to consent to the search of the
bedroom.

                                                           10
backyard without the knowledge of the homeowner; and (6) Detective Williamon’s report which

referred to the second bedroom as “his” (i.e., Defendant’s) bedroom. 5 Based on this evidence,

Defendant’s use of the bedroom rises above his “mere presence” in Collier’s home. Merricks, 572

F. Appx. at 757. Because Defendant has established a reasonable expectation of privacy in the

second bedroom, he is entitled to challenge the search of the bedroom under the Fourth

Amendment.

             B. Collier’s Consent to the Search of the Second Bedroom

        Having determined that Defendant has standing to contest the search of the second

bedroom, the court now turns to the question of whether Collier’s consent was effective. Defendant

argues that the warrantless search of the second bedroom based on Collier’s consent was unlawful

because Collier did not have the capacity or the authority, either actual or apparent, to consent to

the search of the bedroom; therefore, the evidence obtained in the search of the second bedroom

should be suppressed. (Docs. # 13 at 3-5; 28 at 1-5). The Government counters that Collier, as the

homeowner, freely and voluntarily gave valid verbal consent to search the entire residence and

specifically gave written consent to search the second bedroom. For the reasons explained below,

the court concludes that the search did not violate Defendant’s Fourth Amendment rights because

Collier had both the capacity and the authority to consent. Accordingly, Defendant’s Motion to




        5
           The Government asserts that Detective Williamon’s report describing the second bedroom as “his”
(Defendant’s) provides no support to Defendant’s position because he cannot establish standing by relying on the
government’s theory of the case. (Doc. # 27 at 13) (citing United States v. Henry, 2010 WL 5559207 at *4 (N.D. Ga.
Dec. 7, 2019) (R&R adopted by 2011 WL 65762 (Jan. 7, 2011) (“The government correctly contends defendant cannot
show standing simply through the contentions of government agents or the theory of the government’s case.”)). But,
as discussed above, Detective Williamon’s report was merely one of the many factors the court relied upon in
concluding that Defendant had a reasonable expectation of privacy in the second bedroom. To be sure, Detective
Williamon’s description of the second bedroom not only corroborated the description in his report that the second
bedroom was Defendant’s, but it also provides ample support for the court’s decision that Defendant had a reasonable
expectation of privacy in the bedroom.

                                                        11
Suppress the physical evidence obtained during the search of the second bedroom is due to be

denied.

                     i. Collier Freely and Voluntarily Provided His Consent to the Search of
                        the Residence, Including the Second Bedroom

          Although the Fourth Amendment prohibits unreasonable searches, “[a] search is

reasonable and does not require a warrant if law enforcement obtains voluntary consent.” United

States v. Spivey, 861 F.3d 1207, 1212 (11th Cir. 2017). “Voluntary consent means that the consent

to search is ‘essentially’ the ‘free and unconstrained choice’ of the occupant.” United States v.

Morales, 893 F.3d 1360, 1367 (11th Cir. 2018) (citing United States v. Purcell, 236 F.3d 1274,

1281 (11th Cir. 2001)). Whether an occupant’s consent to search was voluntary is based on the

“totality of the circumstances.” Id. (citing Spivey, 861 F.3d at 1213). In evaluating voluntariness,

courts consider factors such as the presence of coercive police tactics, the extent of the occupant’s

cooperation with the police, the occupant’s awareness of his right to refuse consent, the occupant’s

education and intelligence, and the occupant’s belief that no incriminating evidence will be found.

Id.

          The evidence produced at the suppression hearing shows that Collier freely and voluntarily

gave his consent for the officers to search his home on two separate occasions. On October 23,

2018, when the officers arrived at the residence and informed Collier that they were searching for

Defendant and Brewer, Collier identified himself as the homeowner and gave them permission to

search the entire home. He also told the officers that he believed Defendant and Brewer were asleep

in the second bedroom. In obtaining Collier’s consent, the officers did not use coercive tactics or

attempt to restrain Collier. See Morales, 893 F.3d at 1368. Specifically, they did not raise their

voices, employ threats, draw their weapons, or make any promises to induce his consent. Id. Collier

did not express reluctance, question the officers’ motives, or imply that he had knowledge of

                                                 12
incriminating evidence inside his home. The fact that the officers did not explicitly inform Collier

he had a right to refuse consent to the search does not invalidate what was otherwise validly

obtained consent. See United States v. Zapata, 180 F.3d 1237, 1242 (11th Cir. 1999) (noting that

a sheriff’s failure to inform the defendant of his right to refuse consent, given the lack of any

coercive behavior on the sheriff’s part, was insufficient to render defendant’s consent involuntary).

On the contrary, the undisputed facts establish that Collier fully and voluntarily cooperated in

giving his consent as he had done on at least one prior occasion with Detective Falkner.

        Later during the episode, Detective Williamon also obtained Collier’s voluntary, written

consent to specifically search the second bedroom. After Defendant was handcuffed and taken into

custody, Detective Williamon realized that the Ford Explorer keys were not in plain view in the

second bedroom. This prompted him to approach Collier a second time to ask for explicit

permission to search the second bedroom. Collier agreed and memorialized his consent by signing

a consent-to-search form. (Doc. # 22-4). Again, the record does not indicate that Detective

Williamon used any threats or other forms of coercion in obtaining Collier’s consent. Importantly,

when Collier signed the form, he confirmed the following: “I am giving this said written

permission to [the] officers freely and voluntarily, without any threats or promises having been

made, and after having been informed by said officer that I have a right to refuse this search and/or

seizure.” (Id.).

        Defendant maintains that Collier’s consent was involuntary because he lacked the capacity

to consent due to his recent consumption of alcohol. (Doc. # 28 at 3-4). Defendant points to the

body camera video of Officer Layton, which captures Collier repeatedly stating, “I’ve got to quit

drinking.” However, Detective Williamon testified that Collier did not seem inebriated at any point

during that morning. And, the video evidence shows that Collier was able to speak coherently, roll



                                                 13
and light a cigarette, and walk through his house without falling or stumbling. Moreover, neither

party presented any evidence about the quantity or timing of Collier’s alleged alcohol

consumption. For these reasons, the court interprets Collier’s statements to mean that he was

perhaps hungover, but not drunk. Thus, the evidence presented at the suppression hearing does not

support a finding that Collier’s state of mind was so impaired that he was unable to give voluntary

consent to the search of his home or the second bedroom.

                   ii. Collier’s Authority to Consent to the Search of the Second Bedroom

       Of course, even if Collier’s consent to the search of the second bedroom was voluntary, it

was not valid unless he had the authority to consent. A warrantless search is constitutional if it is

conducted pursuant to “the voluntary consent of an individual possessing authority.” Morales, 893

F.3d at 1368 (quoting Georgia v. Randolph, 547 U.S. 103, 109 (2006)). The Supreme Court has

held that consent to search a private residence may be given either by the individual whose property

is searched or by a “third party who possesse[s] common authority over or other sufficient

relationship to the premises.” United States v. Matlock, 415 U.S. 164, 171 (1974). Whether a third

party possesses common authority over the area to be searched does not “rest upon the law of

property…but rests rather on mutual use of the property by persons generally having joint access

or control for most purposes.” Id. at 172 n. 7. Valid consent may be granted by a person with either

actual or apparent authority to give permission to search. United States v. Watkins, 760 F.3d 1271,

1279 (11th Cir. 2014). So, “even if the consenting party does not, in fact, have the requisite

relationship to the premises, there is no Fourth Amendment violation if an officer has an

objectively reasonable, though mistaken, good-faith belief that he has obtained valid consent to

search the area.” United States v. Brazel, 102 F.3d 1120, 1148 (11th Cir. 1997) (citing Illinois v.

Rodriguez, 497 U.S. 177, 186 (1990)). “The determination of consent to enter must be judged



                                                 14
against an objective standard: would the facts available to the officer at the moment…warrant a

man of reasonable caution in the belief that the consenting party had authority over the premises?”

United States v. Mercer, 541 F.3d 1070, 1074 (11th Cir. 2008).

         Defendant does not dispute Collier’s authority as the homeowner to consent to a search of

the common areas of his residence. See Matlock, 415 U.S. at 171. Rather, Defendant contends that

Collier’s authority to consent did not extend to the second bedroom that he and Brewer were

temporarily occupying. (Docs. # 13 at 5; 28 at 4-5). The court disagrees. The evidence presented

at the suppression hearing shows that when the officers requested permission to enter the residence,

Collier identified himself as the homeowner and gave them consent to search the home without

any limitations. He also gave the officers written consent to specifically search the second bedroom

that Defendant temporarily occupied. Although Defendant’s possessions were spread over the

bedroom floor, there is no evidence in the record confirming how long Defendant had been a guest

in Collier’s home, particularly whether he spent the previous night in the bedroom or whether he

had arrived the morning of the search.6 More importantly, there is no evidence indicating that

Defendant asserted exclusive ownership or control of the second bedroom, such that Collier did

not have common authority over the area. Notably, Detective Williamon testified that when he

began his search for Defendant, he found the door to the second bedroom left wide open for anyone

to access. United States v. Walker, 2007 WL 1341111, at *8 (N.D. Ga. May 1, 2007) (noting that

an open door implies that the defendant did not assert exclusive control over the searched area).


         6
           Defendant cites Stoner v. State of California, 376 U.S. 483 (1964) and McDonald v. United States, 335 U.S.
451 (1948) for the proposition that a landlord or property owner generally cannot consent to a warrantless search of a
tenant’s room without the tenant’s consent. (Doc. # 28 at 4). However, this argument is off the mark. As noted above,
Defendant presented no evidence at the suppression hearing conclusively establishing that he spent the previous night
in Collier’s home or that he rented the room he occupied. Absent similar evidence demonstrating exclusive control
over the second bedroom, the court cannot say that Defendant occupied the second bedroom in a manner consistent
with a tenant’s exclusive use of the room he rented. As such, Defendant is not entitled to the same constitutional
protections as a tenant.


                                                         15
Consequently, the record demonstrates that Collier was the owner of the home, who retained the

ultimate authority to consent to the search of the second bedroom. Defendant was (at best) a

temporary guest with standing to challenge the search.

         At the very least, Collier had apparent authority to consent to the search of the second

bedroom. 7 This is so because Detective Williamon had an objectively reasonable, good-faith belief

that Collier had the authority to consent to the search based on the information available to him at

the time. See Brazel, 102 F.3d at 1148. The record shows that prior to the search, Detective

Williamon was aware of the following: (1) Collier, as the homeowner, gave voluntary, written

consent to search the second bedroom inside his residence; (2) Collier had a reputation for letting

transient drug users temporarily stay in his home in exchange for drugs; (3) Collier had granted

the same Detectives consent to search his entire home on a prior occasion; (4) the door to the

second bedroom was left wide open for anyone to access; (5) Defendant, as recently as a few weeks

prior to the search, was living with his mother in a Talladega apartment complex; and (6) there

was no indication (at least in the evidence presented to the court), how long Defendant had been

in the house or whether it was Brewer who was given the room to use.8 In light of this information,

Detective Williamon had no reason to believe that Collier did not have, at a minimum, shared

authority over the second bedroom inside his own home—particularly since he thought Defendant

lived with his mother. See Brazel, 102 F.3d at 1149 (finding that the officers were reasonable in

believing that the searched premises were vacant because they thought the defendant lived




          7
            The court concluded above that Defendant had an expectation of privacy in the second bedroom. However,
that finding should not be conflated with a separate inquiry: whether, at the time of the search, Collier had apparent
authority to consent to the search of that same bedroom.

         The detectives were aware that Brewer had stayed at Collier’s house before; however, they were not aware
         8

of Defendant doing so. They believed Defendant was most recently staying with his mother.

                                                         16
elsewhere with his grandmother). For these reasons, the officers did not violate Defendant’s Fourth

Amendment rights by searching the bedroom he temporarily occupied in Collier’s home.

       Furthermore, Collier’s consent to the search of the second bedroom was effective given

Defendant’s failure to object. “[I]f the person who would refuse consent isn’t present or doesn’t

object, then the consent of the co-occupant who is there is good as against the absentee or silent

co-occupant.” United States v. Morales, 893 F.3d 1360, 1369 (11th Cir. 2018) (citing Matlock,

415 U.S. 164, 170-71 (1975)). Here, there is no evidence whatsoever that Defendnat objected to

the search. Indeed, there is evidence to the contrary. Defendant attempts to justify his failure to

object by pointing out that he was already handcuffed when Detective Williamon initiated the

search of the second bedroom. (Doc. # 28 at 5). However, the Supreme Court considered a similar

situation in Matlock. 415 U.S. at 166-67, 170-71. There, the defendant was arrested outside the

house he lived in with his girlfriend and placed in a nearby squad car. Id. at 166, 179. Although

the officers did not ask the defendant for his consent to search the home, the Court concluded that

the girlfriend’s consent was valid against the defendant. Id. at 170-71.

       In Georgia v. Randolph, the Supreme Court considered Matlock and clarified that “the

potential objector, nearby but not invited to take part in the threshold colloquy, loses out…[s]o

long as there is no evidence that the police have removed the potentially objecting tenant…for the

sake of avoiding a possible objection.” 547 U.S. 103, 121 (2006). Here, Defendant does not argue

(and there is no evidence suggesting) that the officers intentionally removed Defendant so that he

would not be able to refuse consent. In fact, in this case, Defendant was clearly better poised to

object than the defendant in Matlock. Defendant was detained just outside the exterior door to the

second bedroom. Detective Williamon opened the exterior door to ask for Defendant’s help

locating the keys to the Ford Explorer. Rather than voice any objection to the search, Defendant



                                                17
told Detective Williamon where to find the keys. “[H]is failure to [object] rests on him.” Morales,

893 F.3d at 1370. Thus, the officers did not violate Defendant’s Fourth Amendment rights by

searching the second bedroom, and his Motion to Suppress the physical evidence obtained in the

search is due to be denied.

             C. The Suppression of Defendant’s Pre- and Post-Miranda Statements

         Finally, Defendant argues that his statements during the search while he was in custody

were obtained in violation of Miranda, and his post-Miranda statements during the police

interview at the TPD are due to be suppressed as fruit of the prior unlawful search of the second

bedroom. (Id. at 7-8; id. at 5). The Government correctly concedes that Defendant’s pre-Miranda

statements made during the search are due to be suppressed. (Doc. # 13 at 7). As such, Defendant’s

Motion to Suppress is due to be granted with respect to those statements. However, because the

court concludes that the warrantless search of the second bedroom was lawful, Defendant’s Motion

to Suppress his post-Miranda statements as fruit of the poisonous tree is due to be denied.9

III.     Conclusion

         For the reasons explained above, Defendant’s Motion to Suppress Evidence and Statements

(Doc. # 13) is due to be granted in part and denied in part. The Motion is due to be granted as to

the pre-Miranda statements Defendant made during the search while he was in police custody.

However, the Motion is due to be denied in all other respects. An Order consistent with this

Memorandum Opinion will be entered.




         9
           During the police interview at the TPD, but before Detective Falkner read Defendant his Miranda rights,
Detective Falkner asked him a series of routine questions regarding his residency. To the extent that Defendant argues
his answers to these questions are due to be suppressed, that argument has been foreclosed by Eleventh Circuit
precedent. See United States v. Sweeting, 933 F.2d 962, 965 (11th Cir. 1991) (“An officer’s request for routine
information for booking purposes is not an interrogation under Miranda.”) (internal quotations omitted). Thus, a
Miranda warning was not required at that point during the interview.

                                                         18
DONE and ORDERED this August 1, 2019.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                19
